               Case 5:20-cv-00438-FB Document 119 Filed 08/28/20 Page 1 of 1

                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                   SAN ANTONIO DIVISION

TEXAS DEMOCRATIC PARTY,                                )
GILBERTO HINOJOSA, Chair of the                        )
Texas Democratic Party, JOSEPH DANIEL                  )
CASCINO, SHANDA MARIE SANSING,                         )
and BRENDA LI GARCIA,                                  )
                                                       )
        Plaintiffs,                                    )
                                                       )
V.                                                     )      CIVIL ACTION NO. SA-20-CA-438-FB
                                                       )
GREG ABBOTT, Governor of Texas,                        )
KEN PAXTON, Texas Attorney General,                    )
RUTH HUGHS, Texas Secretary of                         )
State, DANA DEBEAUVOIR, Travis                         )
County Clerk, and JACQUELYN F.                         )
CALLANEN, Bexar County Elections                       )
Administrator,                                         )
                                                       )
       Defendants.                                     )

                             ORDER OF ADMINISTRATIVE CLOSURE

        Before the Court is the status of the above styled and numbered cause, which has been stayed

pending further proceedings in the Fifth Circuit Court of Appeals. (Docket no. 117). The Court finds this

case is appropriate for administrative closure. See Mire v. Full Spectrum Lending, Inc., 389 F.3d 163, 167

(5th Cir. 2014) (“District courts frequently make use of this device to remove from their pending cases

suits which are temporarily active elsewhere (such as before an arbitration panel) or stayed (such as where

a bankruptcy is pending). The effect of an administrative closure is no different from a simple stay . . . .”).

The Clerk’s office is therefore DIRECTED to administratively close this case pending further order of the

Court. Though administratively closed, this case will still exist on the docket of this Court and may be

reopened upon request or on the Court’s own motion. Parties may continue to file motions and documents

in the case.

        It is so ORDERED.

        SIGNED this 28th day of August, 2020.


                                            _________________________________________________
                                           FRED BIERY
                                           UNITED STATES DISTRICT JUDGE
